729 F. Supp. 2d 1356 (2010)
IN RE: UPS SUPPLY CHAIN SOLTIONS, INC., FAIR LABOR STADARDS ACT (FLSA) LITIGATION
Ernesto Carrera, et al. v. UPS Supply Chain Solutions, Inc., S.D. Florida, C.A. No. 0:10-60263
Ray Dunakin, et al. v. UPS Supply Chain Solutions, Inc., D. Oregon, C.A. No. 3:10-381.
MDL No. 2175.
United States Judicial Panel on Multidistrict Litigation.
August 6, 2010.
Before JOHN G. HEYBURN II, Chairman, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR., and BARBARA S. JONES, Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Defendant, UPS Supply Chain Solutions, Inc., has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Southern District of Florida or, alternatively, the Northern District of Georgia. Plaintiffs in the Southern District of Florida action do not object to centralization in the Southern District of Florida. Plaintiffs in the District of Oregon action agree that centralization is appropriate, but suggest centralization in the District of Oregon or, alternatively, the Northern District of California.
This litigation currently consists of two actions pending in two districts, one action each in the Southern District of Florida and the District of Oregon. Given that only two actions are pending against one common defendant, the proponents of centralization have failed to convince us that any common questions of fact between these actions are sufficiently complex and/or numerous to justify Section 1407 transfer at this time. Alternatives to transfer exist that may minimize whatever possibilities there are of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud.Pan. Mult.Lit.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these actions is denied.